DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-7, 29-32, 35, and 41-45 are pending.
Claims 1-2 are currently amended.
Claims 8-28 and 36-39 were canceled.
Claims 1-7, 29-32, 35, and 40-45 have been examined.

Priority
This application is a 371 of PCT /US2016/054455 filed on 09/29/2016, which claims the priority of provisional application filed on 09/30/2015.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/19/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner.




Maintained Rejection
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7, 29-32, 35, and 40-45 are rejected under 35 U.S.C. 103 as being unpatentable over Sharma et al. (WO 2014/144842 A2, previously cited 4/2/2019).
Claim 1 is drawn to a compound of formula I or its salt as follows:

    PNG
    media_image1.png
    207
    511
    media_image1.png
    Greyscale

Sharma et al. show cationic polypeptides of formula I comprising melanocortin and other peptides as follows [p 14, 0036 and 0037].

    PNG
    media_image2.png
    168
    542
    media_image2.png
    Greyscale

Sharma et al. show a specific melanocortin analog peptide SEQ ID NO: 31 in comparison to the elected peptide species SEQ ID NO: 4 as follows.

    PNG
    media_image3.png
    69
    493
    media_image3.png
    Greyscale

Sharma et al. show Ala residue can be substituted among selected natural amino acid residues of Ser, Thr, Asn, Gln, Pro and non-natural amino acids to optimize the bioactivity of the cyclic peptide [p14, 0037, last two para]. Thus, one of ordinary skill in the art would have been suggested and/or motivated to substitute Ala residue by natural amino acids of Ser, Thr, Pro, Asn, or Gln (e.g., A4 of formula (I)) to optimize bioactivity of the peptide formula (I), reading on a compound of formula (I) in the instant claim 1 and the elected species (SEQ ID NO: 4) in claims 1-3, 29-32 and 40-41.
With respect to claims 4 and 42, Sharma et al. teach the peptide pharmaceutical composition further comprising a pharmaceutically acceptable carrier [Abstract, 0079, claim 40].
With respect to claims 5-6 and 43-44, Sharma et al. suggest the peptide has unit dose from about 1 mg/ml to about 50 mg/ml (claim 44) in a unit dosage such as tablet or capsule [00133].
With respect to claim 7, Sharma et al. suggest the unit dosage suitable for injection [0082], preferred to be subcutaneous administration [00132].
With respect to claim 35, Sharma et al. teach the peptide pharmaceutical composition 
With respect to claim 45, Sharma et al. teach the composition can be administered hourly, four times daily, three time daily, twice daily, once daily [00131] in a unit dosage such as tablet or capsule [00133].
One of ordinary skill in the art before the effective filing date would have been taught to substitute Ala with another natural amino acid residue of a similar size because Sharma et al. teach natural amino acids of Ala, Ser, Thr, Pro, Asn, or Gln can be substituted by each other with reasonable expectation of success to modulate bioactivity of the cyclic peptide formula (I). 
Thus, the invention as a whole is prima facie obvious over the references, especially in the absence to the contrary.
Applicant’s Arguments
Sharma does not render the instant claims obvious because it does not provide the necessary suggestion or motivation to modify Sharma as required to arrive at the pending claims because Sharma disclosed nearly 70 different peptides without providing biological assay data for SEQ ID NO: 52 (Remarks, p7, para 2).
The Examiner provides no argument for why the artisan would motivated to modify SEQ ID NO: 52 at the "Ala" position over any other position in the sequence. Further still, there is simply no explanation for why the artisan would choose to substitute Ala (Remarks, p7, last para bridging to p8, para 1).
Applicant surprisingly found that the instant peptides have both strong agonist activity for the melanocortin 4 receptor (MC4R) as well as increased selectivity for the MC4R compared with the other melanocortin receptors tested (Remarks, p8, para 2 bridging to p9, para 1).
Response to Arguments
Applicant's arguments filed 12/19/2020 have been fully considered but they are not persuasive for the reasons as follows.
Applicant’s arguments (i) and (ii) are not persuasive because (A) Sharma et al. show a specific melanocortin analog peptide SEQ ID NO: 31 and (B) Sharma et al. suggest Ala residue substituted by another natural amino acid residue of Ser, Thr, Asn, Gln, or Pro to optimize the bioactivity of SEQ ID NO: 31 [p14, 0037, last two para of A4 residue]. Thus, one of ordinary skill in the art would have been suggested and/or motivated to optimize the bioactivity of SEQ ID NO: 31 by substitution of Ala with other natural amino acids Ser, Thr, Asn, Gln, or Pro. 
In response to applicant's argument (iii) that the instant peptides have both strong agonist activity for the melanocortin 4 receptor (MC4R) as well as increased selectivity for the MC4R, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). Furthermore, the benefits and activities as argued by applicant is not found in the claims.
For at least the reasons above, the arguments are not persuasive.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

1. 	Claims 1-4, 29-32, and 40-42 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4-5, 8, 17-20, and 27 of U.S. Patent No. 10,196,435 B2 (the ‘435 patent). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant compound formula (I) in claims 1-3, 29-32, and 40-41 is anticipated by the compound formula in claims 1-2, 4-5, 8, and 17-20 of the ‘435 patent shown as follows.
claim 1 of 425 patent
requirement 
instant formula I and II
R1
H or C1-6 Ac
H or C1-C6 acyl
A1
K,R, or other aa
R, D-Arg
A2
hCys, Cyc or other aa
hCys
A3
absent, NQST or other aa
absent
A4
absent, NQST or other aa
NQST
A5
D-Phe (see claim 10)
D-Phe
A6
Arg
Arg
A7
Trp
Trp
A8
Cys , hCys or Pen
Pen
R2
OH, NH2, O-alkyl
OH or NH2


Claim 27 of the' 425 patent disclosed the peptide composition further comprising a pharmaceutically acceptable carrier, satisfying the instant claims 4 and 42.

Response to Arguments
Applicant's arguments filed 12/19/2020 have been fully considered but they are not persuasive because claims 1-2, 4-5, 8, and 17-20 of the ‘435 patent disclosed a peptide sequence reading on the instant peptide formula (I).

2.	Claims 1-3, 29-32, and 40-41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,858,399 B2 (the ‘399 patent, previously rejected as copending application No. 16/216,116). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant peptide formula (I) in claims 1-3, 29-32, and 40-41 is anticipated by claim 1-8 of the ‘399 patent shown as follows.
claim 1 of the ‘399 patent
requirement 
instant formula I 
R1
H or C1-6 Ac
Ac
A1
K,R, or other aa
R, D-Arg
A2
hCys, Cyc or other aa
hCys
A3
absent, NQST or other aa
absent
A4
absent, NQST or other aa
NQST
A5
D-Phe (see claim 6)
D-Phe
A6
Arg
Arg
A7
Trp
Trp
A8
Cys , hCys or Pen
Pen
R2
OH, NH2, O-alkyl
OH or NH2


Response to Arguments
Applicant's arguments filed 12/19/2020 have been fully considered but they are not persuasive because the instant claims 1-3, 29-32, and 40-41 are anticipated by claim 1-8 of the ‘399 patent shown above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIA-HAI LEE whose telephone number is (571)270-1691.  The examiner can normally be reached on Mon-Fri from 9:00 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D. Riggs can be reached on 571-270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-

/J.L/Examiner, Art Unit 1658                                                                                                                                                                                                        
24-February-2021
/Soren Harward/Primary Examiner, Art Unit 1631